El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Benigno Colón Pacheco y Carlos Ferrer Bodríguez contra la sentencia de la Corte de Distrito de Ponce que los con-denó, respectivamente, como autores de un delito de cons-*460piración, a pagar quinientos dollars de multa y en sii defecto a sufrir seis meses de prisión, y a pag’ar doscientos dollars de multa y en su defecto a sufrir tres meses de prisión.
La acusación, base del proceso, copiada a la letra, en lo pertinente, dice así:
“El Fiscal formula acusación contra'Francisco Alsina, Benigno Colón Pacheco y Carlos Ferrer Rodríguez, por un delito de conspi-ración (misdemeanor) cometido como sigue: Los citados abusados Francisco Alsina, Benigno Colón Pacheco y Carlos Ferrer Rodrí-guez en la ciudad de Ponce, P. R., dentro de este distrito judicial, hacia'el mes de julio de 1913, o alrededor de esa fecha, de una’manera ilegal, maliciosa y voluntaria, conspiraron para cometer el delito de destrucción fraudulenta de bienes asegurados, (felony) consistente en destruir por medio del incendio las existencias aseguradas de una casa de comercio propiedad de los acusados-Alsina y Colón Paehbco, titulada ‘F. Alsina y Co., S. en C.-,’ y cuyas existencias estaban ase-guradas contra incendio en las compañías ‘London and Lancashire Fire Insurance Co.’ y la ‘Guardian Assurance Co., Limited,’ ambas con residencia principal en Londres, Inglaterra, y oficinas en San Juan de Puerto Rico legalmente autorizadas para practicar nego-cios en esta Isla, de Puerto Rico, por. las cantidades de cinco mil dóla-res, y diez mil dólares, respectivamente, o sea un total en ambas com-pañías de quince'mil dólares, moneda americana; pólizas extendidas en seis de junio de 1913, a un año .plazo, esto es, a vencer en seis de junio de 1914, siendo la intención de dichos acusados, al conspi-rar para cometer el delito ya indicado, el estafar y. defraudar a las dichas compañías como personas civiles en sus bienes o sea por un total de cinco mil dólares a la ‘London and Lancashire Fire Insurance Co.’ y diez mil dólares a la ‘Guardian Assurance Co., Limited,’ a cuyo efecto introdujeron latas de gasolina y petróleo en dicha casa de comercio y dieron fuego a dichas existencias y asimismo con la deliberada, maliciosa, ilegal y voluntaria intención de estafar y defrau-dar a las ya dichas compañías o personas civiles, extrajeron de ante-mano mercaderías de las así aseguradas y las transportaron a la casa de comercio del otro acusado Carlos Ferrer Rodríguez en Juana Díaz.”
Aparece de la transcripción elevada a esta- Corte Su-prema,'que la acusación fué excepcionada, 1°.,- por ‘ser dema-siado genérica; 2°., por no constituir delito público los becbos *461en la misma consignados; 3°., por carecer la corte de juris-dicción para ver y fallar el caso por haber transcurrido el término legal dentro del cual había de. presentarse la acu-sación; 4°., por imputar al acusado.más de un delito; 5°., por ser ambigua, y 6°., porque desprendiéndose de ella que los acusados consumaron el acto delictivo más grave, (felony), debe considerarse confundido .(merger) en él el delito menos grave, o sea el d.e. conspiración.-
No consta en los autos transcritos la ■ resolución de la corte, pero habiendo seguido el juicio adelante, debemos pre-sumir que fué adversa a las pretensiones de los acusados.
1 y 2. La primera y la segunda de las excepciones, care-cen evidentemente de fundamento. Bajo el título de “cons-piración,” el Código Penal vigente en Puerto Eico, en su artículo 62, prescribe que si dos o más personas conspira-ren, entre otros casos, para estafar y defraudar a alguna persona en su bienes por medios en sí criminales, serán pena-das con cárcel por un término máximo de un año, o multa máxima de mil dollars, o ambas penas, y basta leer la acu-sación para concluir que imputa, a los acusados, no en forma genérica sino específica, un hecho claramente comprendido dentro del precepto penal citado, o sea el de haber conspi-rado para defraudar en sus bienes a ciertas compañías de seguro, personas jurídicas, por medio de la sustracción y del incendio de los bienes asegurados.
3. Para resolver la tercera de las excepciones previas, no. tenemos los datos suficientes. No consta la fecha en que fueron detenidos los acusados y debemos presumir, en ausencia de prueba en contrario, que la acusación fué for-mulada dentro del término de ley.
4 y 5. En cuanto a la cuarta excepción previa y a la quinta, diremos que si bien se consignan en la acusación hechos que tienden por sí solos a establecer un delito de incendio, del contenido total del documento se deduce que el único delito imputado por el Fiscal a los acusados fué el de conspiración.
6. Levanta la sexta y última de las excepciones una cues-*462tión de derecho que lia sido objeto del más amplio y detenido estudio en Inglaterra y en los Estados Unidos y sobre la cual están en conflicto las decisiones de los tribunales.
Las autoridades con respecto a si el acto de conspirar para cometer un delito grave (felony), se confunde (merges) con el delito mayor, cuando el propósito de la conspiración se realiza, están en conflicto. De acuerdo con un número de decisiones, cuando el delito grave, la comisión del cual es el propósito de la conspiración, se perpetra, siendo la cons-piración un misdemeanor, se confunde (merges) con el delito grave (felony). Existen, sin embargo, muchas decisiones que llegan-a una conclusión contraria, y sostienen que un delito menos grave (misdemeanor) que es parte de un delito grave (felony), puede ser castigado como delito menos grave (misdemeanor) aunque el delito grave (felony), se lleve a efecto. Véase 8 Cyc., 644.
Uno de los casos más interesantes que hemos consultado entre los que sostienen la última teoría, es el de State v. Setter, de Connecticut, reportado en 14 A. S. R., 121.
En dicho caso la única cuestión argüida ante la corte fué la de si el crimen de conspiración para hurtar, tal como se estableció en la acusación, se confundió con el de hurto, real-mente perpetrado tal como resultó de la prueba practicada en el juicio. La corte resolvió que no obstante el resultado de la prueba, el delito de conspiración pudo perseguirse y castigarse como en efecto se persiguió y castigó. En el curso de su opinión la corte se expresó así:
“El Sr. Bishop en su obra sobre Ley Criminal (Ed. 7a., see. 814), después de discutir la regla de que una conspiración está Incluida (merged) en un felony, delito grave, hace las siguientes obserta-ciones: ‘La doctrina que conoce el lector es contraria a todo princi-pio equitativo; ha sido rechazada en Inglaterra y aun cuando haya Estados en los cuales sea obligatoria para los tribunales, no deberá ser considerada como la ley general americana. ’ El Profesor Wheaton (Ley Criminal, 8a. Ed., see. 1344), dice: ‘La regla técnica de que un misdemeanor queda siempre incluido (merged) en un felony cuando ambós se encuentran, ha sido reconocida en este país en algu-*463nos casos, si bien es cierto que no existe razón buena que la justifi-que * * *’ y varias de nuestras cortes han estado inclinadas a rechazarla en todos los casos: Véanse los casos que más adelante se citan.
“En Inglaterra el principio relativo a que la conspiración para cometer felony queda confundida en el mismo felony ha sido recha-zado expresamente. Lord Denman al emitir la opinión del tribunal en el caso de Regina v. Button, hizo las siguientes observaciones: 'Un misdemeanor incluido en un felony, puede ser castigado como misdemeanor aun cuando el felony se ha,ya cometido. El caso fué uno en el cual los acusados habían sido Idenunciados por conspira-ción para cometer robo y la prueba tendía a probar que el robo real-mente se había cometido.’ El caso de Regina v. Neale, 1 Den. C. C., 36, se expresa en igual sentido.” 14 Am. St. Rep., 122-125.
La opinión de ■ este Tribunal Supremo sobre la materia, quedó claramente establecida en el caso de El Pueblo v. Díaz et al., decidido el 27 de marzo de 1915, en el sentido de que puede castigarse la conspiración, no obstante haberse reali-zado el acto delictivo para la perpetración del cual fué tra-mada. Ratificamos la opinión emitida en dicho caso y en su virtud declaramos que la corte de distrito tampoco erró al desestimar la sexta y última de las excepciones previas.
Resueltas dichas excepciones en el sentido indicado, pro-cederemos al estudio y resolución de las tomadas durante la vista de la causa y hechas constaran el pliego que forma parte de la transcripción, limitando nuestros razonamientos escritos a las que han sido sostenidas.,por los abogados de los acusados ante este Tribunal Supremo.
A. Al comenzar el juicio, el acusado Colón, por medio de su abogado, solicitó el sobreseimiento perentorio de la causa por haber transcurrido con exceso los ciento veinte días a que se refiere el artículo 448, número 2, del Código de Enjuiciamiento Criminal, y la corte declaró sin lugar la moción por entender que si bien habían transcurrido dichos ciento veinte días existió una causa justa por virtud de la cual se dilató la celebración de la vista.
De la transcripción aparece que presentada la acusación, *464se- señaló' el juieio dentro del término de ciento veinte días pero, en el momento de comenzar a celebrarse, el Fiscal encar-gado especialmente de la dirección del asunto recibió un tele-grama informándole que' babía ocurrido un incendio en uno de los pueblos de su distrito. El Fiscal lo manifestó así a la corte y pidió la suspensión de la vista. Uno- de los acusa-dos se allanó y los otros dos se opusieron, resolviendo la corte de conformidad, con lo solicitado por el Fiscal. Tal fuá la causa que motivó la dilación del juicio.
Opinamos que la corte no abusó de su discreción al apre-ciar dicha causa como justa, pues entre los dos deberes del Fiscal, pudo creer que requería una atención más inmediata la investigación del incendio ocurrido. Por' regla general resulta muy difícil encontrar la prueba en los delitos de incen-dio y la experiencia demuestra que en muchas ocasiones ha podido obtenerse dicha prueba por medio de una activa, inte-ligente e inmediata investigación del caso.
B. Al presentar su prueba, él Fiscal introdujo dos cer-tificaciones expedidas por el Secretario de Puerto Eico cre-ditivas de haberse registrado en su oficina las compañías de seguros contra incendios, The London and Lancashire Insurance Co. y The Guardian Assurance Co., Limited, como compañías organizadas y operando en. Puerto Eico, sin expre-sar la fecha del 'registro. Se opusieron los abogados de los acusados Colón y Ferrer alegando que dichas certificaciones no establecían que para la fecha en que ocurrió el delito estuvieran dichas compañías autorizadas para hacer nego-cios en la isla. La corte admitió la prueba como creditiva prima facie de la existencia de las compañías.
Según la opinión que hemos formado de este caso, la ale-gación hecha en la acusación de que las compañías estaban registradas en la Secretaría de Puerto Eico, era superflua, pero aunque no lo fuera, atendidas todas las circunstancias concurrentes, no cabe sostener, a nuestro juicio, que la corte de distrito cometió ningún error fundamental al admitir las certificaciones. Se trata de la persecución de un delito pú-*465blico. y en tal caso el elemento principal que debe compro-barse es el ele la intención del acusado. Si-los acusados cons-piraron para defraudar a las compañías de seguro y por sus propios actos reconocieron su existencia, no pueden luego escudarse en el hecho de que no se presentara en el acto del juicio prueba concreta de que dichas compañías estaban registradas en la Secretaría de Puerto Rico cuando otor-garon las pólizas, para eludir su respbnsabilidad criminal. Esta Corte Suprema en el caso de Lamas y Méndez v. Betancourt, 16 D. P. R., 280, dijo que “un demandado que niega en su contestación la existencia de la sociedad demandante, pero que durante la práctica de las pruebas reconoce qué ha contratado con dicha sociedad, figurando su cuenta en los libros de la misma, no puede continuar negando su exis-tencia y alegar que ésta no se ha probado, por no haberse presentado la escritura pública por la que se constituyera.”
Véase lo que dice el testigo Rodolfo del Valle, con respecto a la intervención del acusado Colón, apoderado de Alsina y Compañía, en relación con una de' las pólizas de segúífó: Dijo el testigo así: - ' • • . . .
‘ ‘ Que cuando, el fuego, estaba la paliza vigente; que recibió un telegrama de San" Juan en el que' se le ordenaba cancelar la póliza y bailándose en él ¿ampo- todavía cuando- lo recibió, llamó por téíé-fono a Tristani y. le indicó qué le-hiciera -el favor de- encargarse- dé examinar las existencias- que tenía F. Alsina y Go. y en- virtud, ctfel informe que le dió el Sr. Tristani, contestó-a San Juan - diciendo al agente general"que creía algo, exagerado el informe que dicho agente había recibido, pero que creía, que debía cancelarse en seguida por telégrafo-la póliza para bien de'la'compañía; que'én virtud de 'sú informe recibió "de San Juan'una carta orden dé cancelación, la; cjdé llegó el mismo día, .después dé haber-- ocurrido- el-'incendio; qúé con motivo :de la carta.tuvo-una--entrevista; con-el acusado Benigna, Colón y le dijo que do. acuerdo, eorn-lo qu,e le-había mandado a-decir de que había cancelado la póliza, .ésta estaba .cancelada, que .aunque había ocurrido el incendio, "le admitiera la cancelación, y entonces él' Sr. Colón le-contestó que'"'no' ía'admitía'porque"'consideraba en vigor la póliza; que esa'entrevista fúé el inishió' día'del fuego'úuíáb' 9 de la mañana?.; que él le dijó-también^qúé-yiérá-'íá fecha-qué teñía! *466la carta de cancelación y Colón le contestó que consideraba la póliza en vigor y que había llegado tarde la cancelación; que él le entregó la carta de cancelación con el dinero que le sobraba a Colón y éste no quiso aceptarlo.”
Las consideraciones que haremos al disentir el error mar-cado en el alegato de los apelantes con la letra C, pueden aplicarse también, a nuestro juicio, para apoyar la conclu-sión de que la corte de distrito, atendidas todas las circuns-tancias concurrentes, no cometió el error señalado con la letra B.
C. Sostienen los apelantes que la corte erró al admitir como prueba las dos pólizas de seguro a que se refiere la acu-sación, fundándose en que las pólizas no fueron debidamente •autenticadas por no haberse probado la capacidad de las compañías aseguradoras.
Las pólizas fueron introducidas del siguiente modo: el Fiscal presentó como prueba el expediente de habeas corpus No. 1330 seguido por Francisco Alsina en la Corte de Distrito de Ponce, a cuyo expediente fueron agregadas a instancias del abogado del peticionario, que era uno de los acusados en esta causa. Si se tiene en cuenta tal hecho y además que Félix Tristani, representante en Ponce de la casa comercial de. San Juan, Villar y Cía., agente -de The Guardian Assurance Company, reconoció, en él- acto de' la vista, tina de las pólizas como credi'tiva del contrato celebrado entre la compañía de seguros y la mercantil Alsina y Cía., y Rodolfo del Valle, representante en Ponce de The London and Lancashire Insurance Co., también reconoció en el acto del juicio la ■ otra póliza como creditiva del contrató celebrado entre la compañía que representaba y la comercial Alsina y Cía., es necesario concluir que las pólizas quedaron sufi-cientemente autenticadas y que la corte no cometió error al-guno al .admitirlas como pruebas en esta causa.
D.. Sostienen también los apelantes que la corte erró al deséstimar la solicitud hecha por el acusado Colón a los efec-tos de que se eliminara lo declarado por el testigo Aurelio *467Fernández por referirse a actos realizados después del incen-dio y no a actos perpetrados para llevar a efecto la supuesta conspiración. El testigo Fernández fué presentado por el Fiscal para probar que el acusado Colón, el mismo que pidió la eliminación de lo declarado por Fernández, se ausentó de Ponce en el momento del incendio, por estimar el Fiscal que ese hecho constituía un indicio con respecto a la culpabilidad del Colón. La corte ordenó “que quedara la declaración en el récord para darle el valor que pueda tener en conjunto con los demás indicios en este caso.”
Siendo esos los hechos, no podemos ver que la corte come-tiera error alguno al resolver que la declaración de Fer-nández no fuera eliminada. La jurisprudencia que citan en su alegato los apelantes no es aplicable. Toda ella se refiere a actos y declaraciones de un conspirador admitidos como prueba en contra de un co-conspirador y aquí el acto de Colón se presentó como un indicio demostrativo de la culpabilidad de su autor y no de la de otra persona.
E. Sostienen de igual, modo los apelantes que la corte erró al admitir como prueba un extracto de la cuenta corriente de Noriega, Alvarez y Cía. con F. Alsina y Cía. Al consig-narse el fundamento de la excepción, se dice en el alegato, que fué el de que el carácter de -dicha prueba era secundario y no se demostró que no pudiera presentarse la mejor prueba, esto es, los libros originales de la casa mercantil. Sin embargo, del pliego de excepciones preparado por los apelan-tes y aprobado por la corte .sentenciadora, resulta que el acusado Colón se opuso “porque el mismo testigo (el socio, de Noriega a quien se estaba interrogando sobre la cuenta en el momento de presentarla), declara que “él no es tene-dor de libros y no puede asegurar que eso sea absolutamente cierto” y el acusado Ferrer se opuso además “porque aun aceptándola (la cuenta) resulta que el Fiscal tendría que probar que los libros llevados por la casa de Noriega están bien llevados y que los de la casa.de Alsina no lo están:”
La idea del Fiscal al presentar dicha cuenta era la de de-*468mostrar que entre los libros, de F. Alsina y Cía. y los de Noriega, Alvarez y Cía. existían diferencias y qne tales dife-rencias se debían al propósito de F. Alsina y Cía. de hacer aparecer en sns libros hechos ficticios necesarios dentro, del plan adoptado para la mejor realización del frande qne se intentaba realizar a las compañías de-seguro.
Los fundamentos- que pueden considerarse en la corte de apelación, son los que a su debido tiempo se aducen en la corte sentenciadora, Falero et al. v. Falero, 15 D. P. R., 118; El Pueblo v. Asencio, 16 D. P. R., 359, de ahí que no poda-mos decidir la excepción de que se trata sobre la base de que se alegó el carácter secundario de la evidencia ofrecida. Y en cuanto a los motivos realmente' alegados, diremos que no tienen mérito alguno. No importa que Noriega no fuera tenedor de libros. Era socio de la mercantil Noriega, Alvarez y Cía. y estaba claramente- en condiciones de declarar sobre los negocios entre su casa y la de Alsina. Es costum-bre que las cuentas corrientes se pasen con la siguiente ad-vertencia: S. E. u O, que quiere decir: salvo"'error u omi-sión, y ese era el sentido que tenían, sin duda, las palabras del testigo al decir que'no podía asegurar qtle fuera abso-lutamente cierto el contenido de la cuenta. Tampoco era nece-sario probar previamente a la admisión de la cuenta que los libros de Noriega se llevaban bien, y los de Alsina mal. La prueba era en sí misma uno de los indicios aportados para que el juzgador llegara a esa conclusión y penetrara' en el motivo qué la casa de F. Alsina y Cía. tuvo' para no llevar sus libros bien, esto es, para separarse en Lis cuentas en ellos contenidas fie la verdad' de los hechos.
F., Alegan los apelantes, que,la corte erró, al admitir como testigo del. Pueblo de Puerto Rico, al coacusado Francisco Alsina, después, de haber.. declarado Matías Vidal coruo tes-tigo de. defensa,y de deberse admitido, como prueba de. los acusados una. circular- de: la casa F. Alsina y Cía., sin que la defensa - hubiere hecho estipulación alguna con el Fiscal, *469ni éste hubiera objetado la presentaeión de la dicha prueba de descargo.
Los hechos ocurrieron del siguiente modo: Se estaba prac-ticando la ■ prueba del Fiscal y declaraba el testigo Matías Vidal, perito mercantil. Cuando terminó, la defensa solicitó de la corte que en atención a las ocupaciones perentorias del testigo le permitiera declarar, en aquel momento como testigo de defensa, el Fiscal no se opuso, y la corte accedió. Entonces el testigo dijo que no había conocido al acusado Colón como socio de F. Alsina y Cía. sino como apoderado, y a ese efecto reconoció una circular de F. Alsina y Cía. en donde constaba que Colón era realmente apoderado y no socio. Terminada esa interrupción, siguió la prueba del Fiscal hasta su término.
El artículo 239 del Código de Enjuiciamiento Criminal, que es la ley aplicable a la cuestión envuelta, dice así:
“Cuándo dos o inás personas hayan sido incluidas en una misma acusación, el tribunal podrá en cualquier tiempo antes de que los acusados hayan empezado su defensa, decretar a petición del Fiscal, la exclusión del juicio, de' cualquiera de los acusados, con objeto de que sirva como testigo del poder público.”
Los términos de dicha prescripción legal son claros. Es antes de comenzar los acusados su defensa que procede la exclusión; no después. Pero a nuestro juicio no puede sos-tenerse en este caso que por el hecho indicado comenzara formalmente la práctica de la prueba de la defensa. - La declaración del testigo de la acusación Matías Vidal como testigo de la defensa, fué simplemente un paréntesis abierto en la prueba -del Fiscal a instancias de los acusados, para resolver una cuestión de conveniencia personal de un testigo, y no constituyó por tanto el comienzo formal de la presenta-ción de su caso por parte de la defensa. Si se aceptara la teoría de los apelantes, entonces habría que concluir también que la práctica de la prueba de la defensa habría comenzado dentro del significado del artículo 239 del Código de Enjuicia-miento Criminal, cuanqlo antes de celebrarsó el juicio teniendo *470que ausentarse necesariamente uno de sus testigos, por ejem-plo, la defensa solicita y obtiene que se le tome declaración de acuerdo con la ley, y lo ilógico de tal conclusión resalta a primera vista.
G-. Los apelantes sostienen por último, en su alegato, que la corte erró al apreciar las pruebas por ser insuficientes pára basar en ellas una sentencia de culpabilidad.
Narrar, aun extractándolas en la forma más reducida posi-ble, las declaraciones de los diez y ocho testigos de la acu-sación y de los trece de las defensas, sería prolongar inne-cesariamente esta, opinión.
Creemos suficiente decir que fiemos examinado cuidado-samente toda la prueba practicada y a nuestro juicio la culpabilidad del acusado Colón resulta tan clara que no cabe siquiera discutirla, y si bien la prueba con respecto al acu-sado Ferrer no es tan fuerte, no puede argüirse con éxito que deje de ser bastante para sostener la sentencia dictada contra él.
De toda la evidencia aparece que Francisco Alsina, gestor dé la mercantil F. Alsina y Cía., de 'Ponce, y Benigno Colón, apoderado de la misma sociedad, tramaron una cons-piración para defraudar a dos compañías dedicadas al nego-cio de seguros contra incendios y a tal efecto comenzaron por asegurar en dicfias compañías las existencias de la casa mercantil. Hecho esto, tiende a demostrar la prueba que los acusados Colón y Alsina prepararon los libros de la Socie-dad de tal modo que examinándolos se pudiera concluir que el valor de las existencias en almacén guardaba proporción con el de las aseguradas, hecho contrario, a la realidad, pues las existencias se iban extrayendo del almacén y enviándose a las tiendas de Luis Ojeda y del acusado Ferrer, donde con-tinuaban siendo de la propiedad de F. Alsina y Cía., pero aparentemente pertenecían a Ojeda y a Ferrer.
El acusado Ferrer estaba enterado de la conspiración y se unió a ella aceptando las mercaderías de F. Alsina' y Cía; en la forma que se ha indicado y comprando cierto nú-*471mero de latas de gasolina que fueron llevadas al almacén de F. Alsina y Cía., abiertas convenientemente y colocadas en sitios apropiados de manera que una vez comenzado el incendio se propagara rápidamente y destruyera en realidad las escasas existencias que Rabian quedado y en apariencia las mercancías aseglaradas. El incendio comenzó pero fué descubierto por el vecindario tan a tiempo que pudo sofo-carse antes de que borrara por completo las pruebas del delito. La declaración del Fiscal Acosta Quintero da deta-lles tan amplios y precisos, con respecto a cómo se encontraba el almacén después del incendio, que ella basta por sí sola, para concluir que se trataba de un acto intencional cuida-dosamente preparado.
Los abogados de los apelantes impugnan la declaración, del cómplice Alsina y sostienen que no merece crédito. La, hemos examinado y la encontramos lógica y completa. Ade-más, el juez sentenciador que oyó declarar al acusado y que-tuvo ocasión, por tanto, de observarlo directamente, le dió* crédito y crédito también debemos darle nosotros en ausen-cia de una demostración cumplida de haberse cometido error por parte de la corte sentenciadora;
Debe CQnfirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.